Title: William Smith: An Answer to Mr. Franklin’s Remarks, [7 December 1764]
From: Smith, William
To: Franklin, Benjamin


On December 7, 1764, precisely one month after Franklin had left Philadelphia, the printer William Bradford published an anonymous pamphlet replying to Franklin’s farewell Remarks on a Late Protest. Though no author was indicated on the title page or elsewhere, Franklin’s friends and supporters soon decided that Provost William Smith was at least primarily responsible, even if others might have had a hand in the composition. The attribution of authorship to Smith gained increasing credence and now is generally accepted by bibliographers and historians.


Still bitterly resentful, perhaps, of the “Lapidary Character” drawn of himself during the election campaign (above, pp. 387–90), Smith exercised little restraint in his choice of words to describe Franklin and Franklin’s actions, or in the length of his Answer. Such pejorative expressions as “anarchical schemes,” “shameful and scandalous manner,” “ungrateful incendiary,” and “ambitious and time-serving remarker” are scattered throughout the paper, and the adjectives “wicked” and “virulent” appear repeatedly. Franklin’s Remarks on the Assembly minority’s Protest had run to about 3,800 words; Smith’s Answer took well over 10,000.
Almost as displeasing to Franklin’s friends as the substance and tone of Smith’s attack was the fact that the pamphlet was published anonymously. The minority assemblymen had openly signed their published Protest, and Franklin had done the same with his Remarks, but the Answer bore no acknowledgment of authorship. A group of Franklin’s supporters, including his son William, got together and arranged for a communication to be published in both Philadelphia newspapers over the signature of John Hughes calling on the author of the Answer to disclose himself. Hughes challenged him to agree to pay £5 to the Hospital for every charge he could not prove, offering in turn to pay £10 to the Hospital for every one the writer might succeed in establishing. Each party was to choose one referee from a neighboring province and these two would name an umpire if they disagreed. A reply, again unsigned, appeared in both newspapers a week later defending the practice of anonymity in political writings and ridiculing Hughes’s proposal.
On January 3, 1765, the Gazette printed a letter, signed by “Poplicola,” which purported to be a defence of William Allen by a friend, but was actually a caustic criticism of the writer of the anonymous letter of the week before. On the same day both newspapers printed a short piece signed by Hughes promising a full reply to the anonymous letter writer shortly. This response appeared in both papers on January 10. Occupying about four columns, it again attacked the writer of the Answer at great length for his anonymity; it challenged him to furnish proofs of any one of his accusations against Franklin, and offered to produce full proofs in the Assembly of Franklin’s charge that Allen had spoken derogatively there of royal government. This letter brought the newspaper correspondence to a close, though some satirical verses, separately published, continued for a time to belabor the issue on both sides.
The Answer to Mr. Franklin’s Remarks, printed in full here, and its aftermath, summarized above, show forcefully that the bitter partisan feeling engendered by the election campaign of 1764 lingered on in Pennsylvania long after that contest was ended and after the most conspicuous person in it had left for England. As papers in the next volume will demonstrate, that bitterness and partisanship, carrying over into 1765, were significant factors in determining the attitude of Pennsylvanians towards Franklin at the time of the Stamp Act crisis.
 
An Answer TO Mr. Franklin’s Remarks, ON A Late Protest.
A day or two after Mr. Franklin’s departure for England, having seen his remarks in the hands of a gentleman, I gave them a cursory perusal; but found them so replete with bitter calumnies and gross evasions, that I judged them unworthy of any further notice.
But being since told that his deluded partizans have begun to consider this neglect of his performance, as an argument of its unanswerable nature; I shall bestow a few hours (since no abler hand has thought it worth while) in order to convince them, if possible, that the real design of this their redoubted champion was not to elucidate, but to disguise and conceal the truth; which, it must be allowed, according to his usual custom, he has very artfully, but not honestly, done.
He sets out with telling us, that he has generally passed over with a silent disregard, the nameless pieces that have been written against him. The publick knows what sort of disregard he has shewn to the pieces written against him, and to their supposed authors. At present I pass on to the more material parts of his performance, which for my own sake I could have wished a little more methodical, and that the calumny-part had not been so indiscriminately blended with what he would have to pass as the argumentative part. I must, however, try to separate them as well as I can, for the greater clearness in writing; and shall begin with his remarks on the Protest, before I proceed to his shameful abuse of the Protesters.
His first remark is that “the mode of protesting by the minority, against the proceedings of the majority of the house of assembly, is quite new among us; is unknown to the practice of the house of commons, or of any house of representatives in America, and seems an affected imitation of the lords in parliament, &c.”
It is acknowledged that protesting may not be an usual method in American assemblies, nor of late years practised in the house of commons in England, which is a very numerous body. But, in a constitution like ours, where there is no legislative council, it may not always be improper; and if the Remarker has nothing to urge against the reason or necessity of a thing, but its novelty, it will have but little weight. When cases and emergencies arise which are new and unprecedented in their nature, a new and unprecedented mode of proceeding against them, may become indispensably necessary.
If, for instance, contrary to the usage of the Commons in England, whose votes and transactions are regularly laid before their constituents from day to day, a house of assembly in America should keep their proceedings private for a whole year, and are, during that time, pursuing measures which are conceived fundamentally subversive of the constitution; and if those Members, who conscientiously oppose these measures, cannot even have so much as their yeas and nays made known to their constituents, to rescue them from odium which they have not merited—I say if such a case as this could possibly happen, then surely it becomes both a publick and private duty in those who are against such measures, not only to oppose them by every means in their power (by reasons both spoken and written) but likewise immediately, openly, and avowedly, to lay the whole before their constituents, from whom they derive their power, and to whom they are accountable for their conduct.
Had it not been for a publication of this kind made by three Members, (it matters not whether it was called a Protest or reasons of dissent offered in writing) I say, had it not been for a seasonable publication of this kind some time ago, and the papers that soon afterwards followed it, the late Assembly might have made their measures for a change of government pass silently home to England as the sense of the People, without their constituents having any opportunity, upon their own certain knowledge of these measures, to represent dutifully to our most gracious sovereign, that they were unauthorized by the people, contrary to our Charter, and therefore, by the tenor of it, “void and of no effect.” Such a silence as this would, no doubt, have very well suited the ambitious and destructive schemes of the Remarker, and would have saved him from some share, perhaps, of the general odium which he has the mortification to bear from the good people of this province, for his most wicked attempt to deprive them of their present excellent constitution, in the very face of their charter, and without their consent or authority.
It is no wonder then that this mode of protesting should not be agreeable to him, and that he should pour forth such abundance of abuse against all who think proper to follow that mode; tho’, in fact, the Protest he has remarked on, was never offered by more than one of the signers to be entered on the Minutes, but was only read as the sum of the reasons that had been offered in the debate, and which, the House were told, would be laid before the publick. As the speaker of the House had not been presented to the governor, nor taken the usual qualifications to his majesty’s person and government, most of the Members who signed the paper, printed in the nature of a Protest, did not think it necessary to press it on the House, which they judged, under these circumstances, could not regularly proceed to any business.
But the Remarker objects against this mode for another reason. He says “The Minutes would thereby be incumbered, &c.” This may be of some weight with those who pay for the Minutes; but surely, you Mr. Printer
   *The calling gentlemen by their professions and offices I find to be a favorite method of the Remarker, and I hope he will not be angry with me for adopting it as occasion offers. See page 5. “You, Mr. Chief Justice and other Justices among the Protesters, and you, Sir, who are a Counsellor at Law.”
 who print these Minutes and are paid for them, cou’d not make this a serious objection. It is a pity, you had not learn’d this saving wisdom some years ago, when you encumbred the Minutes with such loads of scurrilous messages of your own drawing, and such long reports put together from law books, old histories and journals, that for printing, copying, and other services, you and your son shared between you near two thousand pounds of the publick money. But you had not then got yourself saddled upon this province, with a large annual salary, as our ambassador extraordinary to England.
I shall now drop you, Sir, as Mr. Printer, and follow you in your higher characters of Mr. Ambassador, Mr. Post-master, (or by whatever other name you would be pleased to be called) while you go on modestly arguing your own cause, and proclaiming your own merits against the Protesters.
The first reason offered against you by these respectable gentlemen, is a very strong and clear one. They “believe you to be the chief author of the measures pursued by the late Assembly, which have occasioned such uneasiness and distraction among the good people of this province.” With what a poor quibble do you pretend to answer this most grievous charge? Can any person but yourself, doubt what measures the Protesters mean? Do they not expressly specify them to be those identical “measures which occasioned such distractions among the people”—”measures likewise pursued by the late Assembly.” Now, is it not universally known that there was no uneasiness or distraction among the people on account of any measures pursued by the late Assembly, but their attempt to change the constitution of this province, of their own mere authority, and contrary to the very tenor of our charter.
The Protesters believed that you was “the chief author of these measures” and you yourself do “not dispute your share in them.” The argument of the Protesters, then, against giving you any discretionary powers over the liberties of the people, which they had reason to think you would make a willing sacrifice of to your own ambition, was a strong and conclusive one. And do you think to answer it by a ridiculous play upon words “saying that the distraction and uneasiness of the people were not occasioned by the measures, but the measures by the distraction, &c?” Such a subterfuge as this will not answer the charge brought against you by the Protesters. No, it will stick to you, and continue your name as odious to the next generation, perhaps, as it is to this.
You object to another reason of the Protesters against you, viz. “that you are, as they are informed, very unfavourably thought of by several of his majesty’s ministers” You puzzle yourself to account for this dislike of some of the king’s ministers to you, abuse your accusers, and proclaim your own services to the crown, which will yield you but little cause of boasting when they are fairly stated to you. But be that as it will, the fact is certain that your former anarchical schemes and virulent conduct, had rendered you very exceptionable to some of the king’s ministers. You have met with severe rebukes from them, and therefore were a very unfit person for this province to employ, even if another agent had been necessary.
Before I proceed to the next paragraph, I must beg leave to remind the reader, that you contend greatly for the justice of that form in our laws which requires “the truth, the whole truth, and nothing but the truth, to be spoken;” because, you say, “a falshood may destroy the innocent, and so may part of the truth without the whole.” Will you now run contrary to a rule laid down by yourself? One would think not; but yet the next paragraph is one continued violation of it.
The Protesters had said, that “the proposal of you as an agent was extremely disagreeable to a very great number of the most serious and reputable inhabitants of this province, of all denominations and societies (ONE proof of which is, your having been rejected both by this city and county at the last election, &c.)” Here the Protesters plainly mention this rejection, and that too in a parenthesis, only as ONE proof. But you honestly alter the sentence as follows viz. “And THE Proof is my having been rejected, &c.” making what they had suggested as only one proof to be the whole proof; whereas they had their own personal knowledge of your being disagreeable to the people, and petitions were then coming fast into the House to put the matter beyond all dispute, if there were any who doubted it.
Our Remarker goes on in the same manner transgressing his form laid down, and boasts, that in the county-election some who were chosen had scarce a score more votes than he; but does not say a word of the election for the city, where he was rejected by a great majority, though he had “represented it in Assembly for fourteen years,” which was the very argument of the Protesters; so that if what he says of the county election were the truth, it is only part of the truth, and not the whole truth.
In like manner when he says, “do you, honourable sir, reproach me with this, who for almost twice fourteen years have been rejected (if not being chosen is to be rejected) by the same people, and unable with all your wealth and connections to obtain an election in the county where you reside, and the city where you were born?” Would not one think from this, that the gentleman here meant, had for near twenty-eight years been set up at every election, and pushed as a candidate both for the city and county of Philadelphia, with all the interest of his friends, as the Remarker was at the last election; and that old decrepit men had been carried out of their beds to vote for him; that his party had offered to the opposition to give up any, or all of the other nine Members to keep but this one man in; and that, after all, the gentleman had never once been chosen in the county where he was born? It would have required all this to make the cases similar, and all this the Remarker no doubt would have to be understood. And yet the truth is, that the gentleman who he says has been thus rejected “in the county where he was born” was annually chosen to represent it for nine or ten years, by the almost unanimous voice of the people; that he then voluntarily resigned his seat, and never was a candidate for that county since, but once during the late war, when his friends proposed him, as a person whose presence in the House they then thought necessary for the king’s service, and the defence of their much distressed country. Another remarkable difference is, that when the gentleman consented at last to come a second time into the House, he was chosen at once by two counties of their own free motion; whereas the Remarker has been rejected in two places at once, viz. both in this populous county and city, which pay half the taxes of the province. Nay farther; since the general election, when a resignation of some of his adherents was talked of, in order to give him a chance in two other counties, they were given to understand, that the principal inhabitants of these counties would oppose him to the utmost of their power; that they had good men within their own counties to represent them, and would not bear the reproach of taking in a man thrown out by the city and principal county of the province; and indeed so justly obnoxious is this man’s name, that there is no place in Pennsylvania, where at this day he could have the least chance of any election.
But to proceed, the Protesters had said further, that his proposed appointment as an assistant agent “gave them the more lively affliction as taken at the very moment when they were informed by a member of the House, that the governor had assured him, he had received instructions from the proprietaries, on their hearing of the late dispute (about the meaning of the royal decree) to give his assent to the taxation of their estates in the same manner as the estates of other persons are to be taxed, and to confirm for the public use, the several squares claimed by the city.” Well! and if this was the ground of the dispute, was it not now high time to drop it, and to rescue the province from the vast expence and uneasiness attending it? Our ambassador does not presume to say the contrary; but then his embassy would have been spoiled. He observes also that the Protesters used too delicate expressions on this subject. They should have made use of his choice language, and said, that “this step was taken at the moment, the precious moment, when the proprietaries (by virtue of some strong dose) were disgorging five public squares, which they had near forty years unjustly and dishonourably seized and detained, (swallowed and eat up it should be) from the city.”
This language he would have liked better, but unhappily it could not be used on the occasion. The words inserted in the Protest were a report from the governor’s mouth, and unless the Member who communicated the matter, had been possessed of the same dextrous turn for misrepresentation and falshood for which the Remarker is so distinguished, he could not report what the governor said in any other manner than that in which it was committed to him. Hence appears the absurdity of charging the terms of that paragraph, whatever their nature may be, either to the politeness or unpoliteness of the Protesters, who only stated a matter of fact as they had received it.
The truth is, as I have been credibly informed, that in the first draught of the Protest, the words “given to the city” stood in stead of the words “claimed by the city.” But in reading it over afterwards, the gentleman who brought the report, desired the expression might be altered and put in the terms he had it from the governor; who said that he had instructions relative to the confirmation of the squares “claimed by the city.” For if they had been sufficiently granted before, nothing more would have been now necessary. The whole matter stands as follows. The founder of this province, fond of the regular and beautiful plan of his city, and looking forward to its future extent and improvement, may no doubt have intended (and mentioned his intention) to have five public squares in it, two on the Delaware side, two on the Schuylkill side, and one in the centre. His suffering his Surveyor General to publish a plan of the city, and all its proposed streets from river to river, leaving these squares open, is a sufficient presumption of this; and though they were never made a part of the original concessions to the people, nor formally granted to them, nor even publickly promised, by any evidence that appears, but seem only to be intended of his own free motion, both for ornament and use; nevertheless from the circumstances above mentioned, it is not denied but the city might have a right to claim and expect them. But still this amounted only to a claim, and the present proprietors have not disputed it. Far from seizing and detaining them for forty years; the city has all that time had the use of them, and now has it. One of them has long ago been applied by the city itself to the public use, as a Potter’s field, and negroe burying-ground. The other four (except some part of one of them
   *Even this part is granted to a publick and pious use, as a burying ground to a German congregation in this city. The warrant and survey are of an old date; and it may be fairly presumed that if the part so granted had been deemed at the time to be within any of the proposed squares, this congregation would neither have petitioned for it, nor accepted of it, unless burying grounds were understood to be one of the publick uses for which these squares were originally designed.
) remain open for the city; and the Proprietors, in pursuance of what appears to have been their father’s intention, have now given certain orders relative to the confirmation of them; which it seems must not be received as a matter of favor, nor even the ratification of a just claim, but a disgorging and spewing up. With what a wicked and virulent spirit is this remarker possess’d? What calumny and misrepresentation will he stick at, in order to inflame and divide? If here on the spot, he will shamefully assert what every person who will walk a few hundred yards may see with his own eyes to be false, what wicked calumny may it not be expected he will propagate of the good people of this province as well as the proprietors, to carry his points in England, where he may not expect an immediate detection?
Much in the like manner does he argue about the taxation of the proprietors. He has, for many years, poured forth volumes of abuse against them for not consenting to have their estates taxed as other people’s were: and now he abuses them as much for consenting to it. The truth is, that the proprietors had proposed, among the first land-tax bills we had, that their estates should be taxed in the same manner as those of the people by persons named in the body of the bill, (as they had no voice in the choice of assessors and commissioners) which is strictly agreeable to the parliamentary mode of the land-tax, and was judged to be just and reasonable by the subsequent decree of the king in council. But when the Assembly would not even submit to this decree, but insisted on explaining one particular article in their own sense, the proprietors still willing to cultivate harmony, as soon as they heard of this new dispute, gave orders to admit the Assembly’s own sense of the matter. Yet after all these concessions, and whether they do right or wrong, they are alike to incur the obloquy of this inflammatory and virulent man, whose views are not those of peace and reconciliation. It is therefore a good reason, which the Protesters offered, against employing him as an agent in our affairs viz. “That they believed his fixed enmity to the proprietaries will preclude all accommodation of our disputes with them, even on equitable and reasonable terms.” He does not deny this enmity, (tho’ he asks the Protesters the reason of their belief;) for he proposes the terms on which his enmity is to cease. I never doubted but his mouth, foul as it is, might be stopped; but I believe, (and if he asks the reasons, I will tell them) that it cannot be done on quite so disinterested terms as he mentions. But, be that as it may, certainly there was room to think that a professed enemy to the proprietors, was very unlike to accommodate disputes, which he hath long and industriously worked up with unexampled calumny, unless we believe he designedly worked them up, to have the merit of appeasing them again: and if this be the case, we have been too long deluded by this crafty ambitious man.
I come then, as he does, in the next place, to what he calls the high charge of the Protesters, viz. “That he heretofore ventured, contrary to an act of Assembly to place the publick money in the stocks whereby this province suffered a loss of £6000; and that sum added to the £5000 granted for his expences, makes the whole cost of his former voyage to England, amount to eleven thousand pounds.”
This is a very high charge indeed, and if the Protesters had been fond of magnifying, they might with truth have added to the account, commissions paid him for receiving the money at the treasury, and sundry other articles, which would have swelled the account of his expences to upwards of twelve thousand pounds. This charge deserved something more like an answer than what he has given it.
It is a mean evasion to say, the Bank could not receive the money on the terms of the Act. And pray could it be placed in the Stocks on the terms of the act? He knows it could not. If then it had been kept in the Bank, the spirit and design of the act would have been complied with, though the terms had not been strictly fulfilled. But by placing it in the Stocks, the terms of the act were not only violated, but the spirit of it likewise, added to a vast loss occasioned thereby to the province.
The partizans of the Remarker may pretend they do not see this clearly. I will therefore endeavour to explain it a little further. We all know that by the usage of the Bank, whoever deposits money there must subscribe their name, or write what is called their Firm at the Bank, for the greater security in drawing the money out; and we do not pretend that the trustees of the loan-office were to be transported to England to sign the books. No more did the trustees of the loan-office go to ’Change-Alley to receive a transfer of stock for the publick money. All this was to be done by agents or reputable merchants living in London, who were to answer the draughts of the trustees, which they could have done as well by placing the money in the Bank as in the Stocks. When money is placed in the Bank no loss can happen; and if it possibly could, the persons who placed it there are not accountable for it; and therefore the Bank is the place where all persons entrusted with the custody of any public cash chuse to deposit it; but if such persons, without authority, place it in the stocks, it is at their own risque, and as they may claim the profit of any rise of the Stocks, they are accountable for any loss that may happen by their falling.
Our Remarker tries to impose on the publick by saying “the House adopted the measure of placing the money in the Stocks, and even passed a bill directing the subsequent sums granted by Parliament to be placed with the former.” Now who would not think by this that he had been indemnified by law for placing the first money in the Stocks, and had by law placed the subsequent sums along with it? Every person who reads what he has written, and entertains any opinion of his veracity, would believe this to be the case. And yet all he says is a wilful imposition. Had he chosen to tell the truth, and the whole truth, he would have added, that though the House did frame such a bill, it was never passed into a Law; that none of the subsequent sums granted by Parliament were ever placed in the Stocks, but in the hands of some reputable merchants in London, the legislature of this province not chusing to entrust him with those sums, after having abused his trust with regard to the money he had already received; which last sums were accordingly drawn out of the hands of these merchants, when the public service required, without the least loss to the province. He therefore remains alone accountable for the heavy loss on the first sums, which never would have happened if the law had been regarded; and no authority of any committee of the House, or even the whole Body, could dispense with a positive Law. And though I will not say, that he ought to disgorge a loss, as he makes the proprietors disgorge five publick squares, yet he ought to be made to refund this loss to the good people of this province, labouring under heavy debts on account of this and other parts of his conduct; it being of no consequence to them whether he brought this loss upon them by the spirit of gaming, or the spirit of pride, in figuring with the reputation of so much money placed by him in the publick funds.
If the exchange was higher at the time of drawing out the money than at the time of purchasing the Stock, it was an accident; and it might have happened to be lower, and so the loss would have been encreased. There was a necessity of drawing it out in aid of the supplies of this province. The money was granted by parliament for this very purpose, to ease us of part of our heavy burthens, and not to go a jobbing with, for the uncertain prospect of profit, which might never arise. The drawing the money out, which he seems very angry at, was not so imprudent a step as he is pleased to call it. It was a very prudent and necessary one. The people of this province could not very patiently bear the burthen of new taxes, to humour him in an illegal measure, nor remain easy while so much of their money lay in the name of any private man, however great their opinion of his integrity might be, when in case of his death, they could not have recovered the money, without the delay and expence of an act of parliament.
Having already shewn that he has violated the form he laid down, in concealing part of the truth; I would next observe that he has again transgressed it, by saying more than the truth. In hopes to alleviate this charge against him, on account of the heavy loss to the province, he says to the chief justice, “you, honourable Sir, (my enemy of seven years standing) were appointed on the committee for examining my ACCOUNTS; you reported that you found THEM just, and signed that report.”
Now what can any one understand from this, but that the Chief Justice signed a report, approving all the accounts of this mans Agency, even including the money placed in the Stocks, with loss, &c. &c. And yet in the report there is no such word as ACCOUNTS in the plural number, or ACCOUNTS in general. It mentions only one account of particular expences compared with vouchers amounting to £714 10s. 7d.; which was the only account submitted to the committee. “In obedience to the order of the House we have examined the ACCOUNT of Benjamin Franklin, Esq; with the vouchers to us produced, and find that he has expended &c.” These are the words of the report; and it requires a very uncommon force of logic to construe the signing of this report upon a particular account into a justification of all his conduct in his agency.
With the like truth a little afterwards, speaking of the gentleman above referred to, he says “you, Sir, of all others was the very Member that proposed, for the honor and justice of the House, a compensation to be made of the five thousand pounds you mention.” If this were true, he has made the gentleman a very ungratful return for this, as well as many former favours. But it happens to be a gross falshood. The gentleman has publickly declared, that when the matter was first mentioned, it was only by some of the Members in occasional conversation at the committee, before whom it could not come as a matter of business; that those Members spoke of the reasonableness of making the Remarker some compensation for what they called his services in England, and mentioned an agent that had been allowed at the rate of five hundred pounds sterling per annum, by the colony of Virginia; which agent resided in England and could attend to his other business, whereas Mr. Franklin was forced to leave his family, and quit valuable business here. To which the said gentleman, viz. the chief justice, replied, that he thought it a very great allowance, but at length acquiesced with what appeared to be the sentiments of a great majority of the committee, the matter not being then before them, as hath been observed. And when this business came into the House, it is notoriously known, that the motion was made, not by the chief justice, but by several of the Remarker’s friends, and by a member of Chester county in particular, who further proposed that every expence of the Remarker during his whole absence, should be defrayed by the House. This was strenuously opposed by the chief justice, who said he had no fellowship with him nor his politicks, that he never had approved of sending the Member to England, nor saw any benefit the Province had received by it, that he had spent a great deal of time and money in parading about to different parts of England, and even into Scotland, and must necessarily be at a large expence in maintaining his son, which were matters this province had nothing to do with. But that notwithstanding, since the House had thought fit to employ him on an idle errand, he thought they were now obliged in honour and justice to make him a reasonable allowance; and five hundred pounds sterling, per annum, being the least sum mentioned by any body, he said that he would not object to it, tho’ he thought the allowance rather too large.
This is a candid and circumstantial account of this matter, in which the Member acted as became an honest man; and the reader may judge how base a part the Remarker acts, in the false invidious turn he gives to the affair.
Equally malicious and groundless is the accusation he brings against the gentleman for “concealing instructions which he was said to bring from the proprietors” for healing our differences; of which accusation a great handle has been made for party views.
Whoever will suffer himself to reflect for a moment, will see the absurdity of thinking that ever instructions of this kind could be given to be communicated to the province, by a private gentleman, while the proprietors had a governor (one of their own family) on the spot. These instructions were not a moment concealed, nor was it necessary to communicate them in any other manner than they were.
If the words of the royal decree (which were inserted verbatim in the late act) were so clear, as the Assembly contest, that they could not be understood in any other sense but that which they contended for, there was nothing to hinder the act from being executed in that sense, if the proprietors had never given any instructions at all on that head. But to put the matter out of doubt, and to remove all cause of uneasiness, they were pleased to give instructions to the governor to acquaint the proper officers, that the law might be executed accordingly. This was all that was wanted; no new law was necessary. Nothing remain’d but to let the Assembly know that such instructions were given; and this was done by a Member, from the governor’s own mouth. Had the Assembly been willing or desirous to receive any further information, they might have obtained it by sending a very short message; for messages have often passed on matters of as little importance.
The chief justice, it is true, was in London when the instructions were sent. He was there made acquainted with them, and approved of them as just and tending to peace. It is not improbable but on his coming over he might be charged by the proprietors with letters to the governor on the subject, but he is known to have solemnly declared that he never was invested with any powers or commissions from the proprietors, to communicate their intentions to the House, or to settle any difference between them. But every Member, nay every private man who conversed with him, can testify, that he did not keep the proprietors intentions secret. What is asserted in the extract of Mr. Barclay’s letter, quoted by the Remarker, must therefore have been founded on some mistake.
Thus have I followed the Remarker through every thing that bears the least appearance of argument in his performance; and if the Protesters meet with no more formidable attack than this, their arguments will remain fully convincing to cool and deliberate minds. And though he exults in carrying with him the sanction of two to one in the House, which is a misrepresentation also; yet let him take into the account, that he carries with him the bitter reproaches and indignation of at least five to one of an injured people.
Before I leave the Protest, let me observe that there is one part of it, which it did not suit him to mention.
The Protesters (after using their utmost endeavours against burthening this province with any more agents than one, and particularly against employing this man, who seems too ready to traffick our singular privileges away for gratifying his own ambition and resentment) frankly proposed, in condescension to their Brethren, who thought another agent necessary, to concur with them in the appointment of any person of weight and integrity in London; and in order to save the expence to the province, already burden’d with heavy taxes, they further proposed that it should be by subscription, to which they generously offered to contribute their quotas, if the other members would do the same.
I now proceed to a more disagreeable part of my Task; viz, to take some notice of the gross slander and scurrility of this Remarker.
And first then, because he himself (the most unpopular and odious name in the province) lost his election, wherever it was attempted to set him up, he therefore abuses almost the whole body of the people.
“The superiority,” he says, “was obtained over him at the expence of honour and conscience, by exasperating the ignorant, by falsehoods, by perjuries, &c.” One set of men who opposed him meaning his majesty’s faithful subjects the Presbyterians, (who have ever been among the foremost in defending their country, and promoting their sovereign’s measures; while this virulent calumniator, and many of his present adherents, thought they did us a great favour in permitting us to spill our own blood, and spend our own money, in the publick cause) this numerous and loyal people are called “religious bigots, of all savages the most brutish.”
The industrious Germans, to whom this province is so much indebted for its flourishing state, and who have suffered so much from this man’s ill-timed disputes, that they thought him unworthy of further trust—they too are called by him “a wretched rabble, brought to swear themselves intituled to a vote.” Much in the same manner he had treated them on a former occasion; calling them “a set of boors herding together,” as if he was speaking of swine. Yet this valuable body of men are true subjects to his majesty; have cultivated a great extent of our country under the faith of our charter, are possesed of large property, and entitled to the privileges of Englishmen and a vote by our laws; and have exercised these their rights, without interruption, for many years.
The members of the church of England have at present escaped his calumny. He considered, perhaps, the country to which he was going, and may hope to carry some future points by this complaisance. But he will probably be mistaken. For as he belongs to no religious society, and regards none, so he is alike detested by all, except one, and by many serious good men among that society also.
These are some specimens of his shameful and scandalous manner of treating the People of this province in general. To bestow any answer on such odious scurrility, would be ridiculous. None but a very bad man, or one delirious with rage, disappointment and malice, would utter such language, even against a single antagonist, much less against whole bodies of people; unsupported, as it is, with any shadow of reason. In the same manner, he treats the respectable names, who, in execution of what they judged their duty in their place, opposed his appointment. They are called “proprietary minions, making use of a new form of libelling, as the vehicle of personal malice &c.” Yet the ten gentlemen who signed the Protest are known to be persons of the fairest character and men of fortune, absolutely independent of the proprietary family, holding no places under them, solliciting none, nor ever likely to accept of any. Out of this number, I should have excepted the Chief Justice, who has the trifling salary of about £120 sterling per annum, and that not depending on the proprietors, but on the yearly vote of the Assembly alone; which salary too, it is well known, he has constantly applied to publick or charitable uses. This office he accepted only thro’ the earnest intreaties and persuasions of many good men, and after repeated refusals to serve in it. He has since often desired leave of the several governors to resign it, on account of his advanced age and bodily infirmities, and still wishes to do it as soon as his superiors can be prevailed on to fill it up with another.
As the chief force of the Remarker’s virulence seems directed against this gentleman, I shall take the liberty to state the account between them, a little more particularly.
The gentleman, I presume, does not pretend an exemption from human failings. His open and candid temper may have led him more than once, to rely too easily on the professions of false and insidious men; and he is, in no instance, more chargeable with this, than in what he has done for this ungrateful incendiary, who, probably, had never been of consideration enough to give the least disturbance to this province, but for the numerous favours so ill bestowed on him, by this gentleman and his friends. They were the persons who first raised him from his original obscurity, and got him appointed Printer to the province, and Clerk to the house of assembly. Not resting here, the gentleman whom he has so grossly villified, did likewise procure him the office of joint-postmaster of America, by means of his name-sake, the worthy Ralph Allen, Esq; of Bath, to whom this Remarker was utterly unknown.

He seemed for a time to carry some appearance of gratitude for these favours; and this gentleman and his friends continued their regard to him, till, at length, upon some slight which he supposed the proprietors had put upon him, in not answering one of his letters, and on some personal difference with Governor Morris, they found him all at once renouncing every principle he had formerly professed; openly attacking government, fomenting division, and joining himself avowedly to those, whom before he had often spoke of with the greatest contempt and disapprobation.
Then, indeed, the gentlemen dropped him; but they did it with a silent disregard; and he has not been without his moments of repentance for his conduct. He has made frequent overtures towards a reconciliation; and, within these two years, has passed the most lavish encomiums on the gentleman who is the present object of his resentment; declaring that “he even revered the ashes of their former friendship.”
But how strangely must he have forgot himself, when he says in his Remarks, that “the dear delight and constant employment of the gentleman’s life (the ashes of whose former friendship he reveres) has been the maiming or murdering all the reputations that stand in his way?” A poor compliment this, which the Remarker pays to his own choice of friends! Is it possible that he could have had so many years close friendship with a person, the dear delight and constant employment of whose whole life has been of so infernal a nature? Into what monstrous absurdities and contradictions will the frantic rage of virulent men transport them?
To take further notice of this infamous slander, would be perfectly needless. It stands self-refuted; and there is not a character, perhaps, in this province, to which it could less justly be applied. With regard to the chief justice of this province, his virtues are well known, and his character extended so greatly to his advantage through all parts of America, that it cannot receive the least injury from this vain and wicked attempt. The world is apt enough to fix blemishes and stains where there ought not to be any; nor will it suffer even a man’s foibles to pass into oblivion; and surely, if the gentleman had been obnoxious to this heavy charge (and that through his whole life too) we could not but have heard of it before now. But the truth is, that “it was not invented before,” as the Remarker says on another occasion; and therefore the gentleman’s character remained untouched, till, in the rage of disappointment, this furious attack was made upon it, by venturing to spread the most glaring falshoods; falshoods which have made the Remarker’s friends blush for him, and his enemies triumph. He, no doubt, felt the weight of this gentleman’s reputation against him, and therefore thought it necessary to attempt a breach in it; but the blow has recoiled upon himself, and has wounded the credit of every other part of his performance. Thus, like the hunted beast, while he bites the spear of his pursuer, he breaks his own fangs.
With the like slander he insinuates, that endeavours have been used in this province, “to render his majesty’s government odious; that traiterous papers, to this purpose, had been written and translated into other languages; and that it had been declared, written and printed, that the king’s little finger we should find heavier than the proprietors whole loins, with regard to our liberties;” and, by the whole reading of the paragraph, he seems to charge these “exploits” chiefly, if not solely, to the gentleman above-mentioned, as another mark of the “reverence he pays to the ashes of their former friendship.”
But it is happy for the gentleman reflected upon, that wherever his character is known, this charge will meet with as little regard as the former. Thro’ his whole life, he has been a constant friend to government and order; an enemy to every factious and anarchical scheme, and a strenuous promoter of the king’s service. Every one of his majesty’s officers, from the commanders in chief, to the lowest subaltern, will be ready to acknowledge the particular encouragement and assistance they have on all occasions received from him, in every part of their duty; while the public service has been almost constantly obstructed by the licentious spirit of this turbulent Remarker.
The two Characters afford a most striking contrast. The chief Justice, while in America, does his utmost to support government, and promote the king’s service; and, when in England, he was equally zealous to support the Rights of America; with a firm and independant spirit, maintaining in behalf of the people here, “that they considered it to be their essential right as British subjects, to assess their own taxes; and that any law to subject them to internal taxations, otherwise than by their own representatives, would be disfranchising them of the rights of englishmen”: in which opinion, he has the concurring sentiments of, I believe, every representative body on this continent.
But very different is the conduct of our ambitious and time-serving remarker. Here in America, his delight is in contention, anarchy and opposition to government. And then, when he has created an embassy for himself, and gets on the other side of the Atlantic, he shifts with the scene; puts off the noisy demagogue, forgets the cause of his employers, truckles for preferment for himself and family, and boasts services he never performed.
As to any papers published at the late election, that could give the least colour to the charge he has brought, he or his adherents are called upon to shew them, and expressly to mention the passages, else to take the shame to themselves. I, for my part, have neither seen, or before heard of, any such; and as to the chief justice, who neither gave any vote, nor even stirr’d out of his house during the whole election, he has declared, that far from writing or publishing, he has not even read any thing written or published by either side, since his return from England, except the Supplement to the Pennsylvania Journal, which he never saw, till a printed copy was put into his hands by a friend, desiring him to peruse it, as he was mentioned in it. There is but one paragraph in that paper that makes any comparison between the privileges enjoyed here, and those in royal governments; and that paragraph, far from making such governments odious, has these express words, viz. “That no government under his sacred Majesty can be an unhappy one; but that there are degrees of happiness, as well as privileges.” This surely does not convey the least reflection against such governments.
The great founder of this province had the noble resolution, many years ago, to tell his superiors, in behalf of his people, that “they had not followed him so far, to lose a single tittle of the charter granted to them, or of the great charter to which all Englishmen were born.” This he did without giving offence: and, I doubt not, if ever this Remarker should venture to push his daring attempts farther against the liberties of Pennsilvania, there will be those found who will be ready to plead with unshaken firmness, and without giving the least offence to the wise, equitable and august judicature before whom only this matter can come “That when English colonies were first planted, and men were to quit their native country, and, for the extension of its commerce, to enter into what was then considered as a kind of voluntary banishment; it was thought proper to indulge and encourage them with particular grants and privileges, suitable to their circumstances.
“The first settlers of Pennsilvania, were highly favoured in this respect by their humane founder, who (under the ample authority of a royal charter) granted them many singular privileges and immunities; to which the rapid growth of this province is to be principally ascribed. By the very fame of these privileges, multitudes of people have been drawn from almost all quarters of the world; who have encreased the number of British subjects, cultivated a wilderness, and made it one of the fairest and most valuable parts of his Majesty’s American dominions. Having thus amply fulfilled the considerations for which these privileges were granted, they now think themselves entituled to the perpetual enjoyment of them. They have not forfeited them by any act of disloyalty to their most gracious sovereign; nor are they pretended to be inconsistent with the nature of government, or such as could not have been legally conveyed to them. They do now, therefore, claim these previleges entire; and a majority of at least five to one of them have publickly avowed that claim, and say that their charter, which is their birth right, has expressly put it out of the power of their Representatives, by themselves, to do any matter, or thing, whereby their privileges may be affected. Under such circumstances as these, when they see a change (unsought for by our indulgent Sovereign, unwished for by the people, and even notoriously repugnant to their general sentiments) I say, when under such circumstances, they see a measure of such immense importance, hurried wickedly and vehemently on, by the ambition of a single man, it is impossible but indignation and resentment must rise to their utmost heighth.”
All this, I say, may be asserted without the least offence. There is not a private corporation that would not stedfastly say as much as this, in behalf of their most inconsiderable immunities. And yet this is the amount of all that is to be found in the papers which, for the credit of his country, the Remarker has been pleased to call treasonable.
There is no such expression to be found in them, as that “the king’s little finger we shall find heavier than the proprietors whole loins, in regard to our liberties.” The Remarker, with his usual candor, has added words of his own to the sentence; for what is there said, is not spoken, with regard to our liberties, but with regard to instructions. The Remarker had made it a charge, against proprietary instructions, that our judges were thereby prevented from having their commissions during good behaviour. It is answered, that “we should find the king’s little finger thicker than the proprietor’s whole loins,” with regard to the authority of instructions of this kind; and an instance is given of Mr. Hardy’s case, who lost the government of New Jersey for appointing one judge during good behaviour.
It is true, many papers have been publish’d in this province, which, by comparison, have a tendency to “render royal governments odious,” as well with respect to the tenor of Judges commissions, as the tenor of militia-laws, the right of disposing the public money, and the appointment of the officers of the revenue, &c. But it is the Remarker’s misfortune, that these publications have had him for their author, and are striking specimens of his boasted loyalty, and “constant endeavours to promote the measures of the Crown, ever since he had any influence in the province.” Nothing but his own matchless assurance could make him hope that this assertion could obtain any more credit in England, than it can in America; when it is incontestably known, that, for many years past, he has taken every advantage of the distresses of his country, to retard the public supplies, to wrest the prerogatives of the crown out of the hands of the King’s representative, to strip the executive part of government of its constitutional authority, and to affect even royalty himself.
I shall not, in imitation of his example, advance such charges, without proof.
During the last war, he drew up with his own hand, and afterwards defended in his news-paper, a militia bill (which the governor in the distress of the count[r]y, was obliged to pass into a law) by which the nomination of the officers, and consequently the command of the militia, were wrested out of the hands of the king’s representative; by which, the Remarker himself got elected to the office of colonel, paraded his regiment about the streets to intimidate his opponents; and on setting out and returning from journies, was escorted with drawn swords, and received with rested arms, and other affectations of royal state; while the king’s representative had nothing left, but to walk about, and look silently on.
This law being repealed by his majesty, our Remarker, in the profusion of his loyalty had the assurance last spring, to get another presented to the governor, worse in many respects, than the former; still depriving the king’s representative of the nomination of the officers, and even giving the provincial commissioners a negative on the direction of the operations of the militia. The governor having refused to pass this bill, he was charged (in a paper published under the Remarker’s patronage at the last election) with being a tyrant, and being led by wicked proprietary instructions,
   *See a paper call’d Reasons why the late Militia Bill miscarried. See also the resolves of March the 24th last.
 to subject the people to grievous fines and death by military courts; to refuse them the choice of their own officers, and the benefit of being tried for military offences in the civil courts, by a jury nominated by a sheriff of their own election; notwithstanding the governor, by his amendments, only desired the bill to be rendered conformable to the militia laws in all the governments around us, declaring that he would not pass it otherwise, as contrary to a known and positive determination of the king in council.
Surely, “these exploits of our Remarker, are not for a man that holds a profitable office under the crown; and, as he says, can expect to hold it no longer than he behaves with the fidelity and duty that becomes every good subject.”
   †See remarks, Page 2.
 But yet these are not half of his loyal “exploits.”
His majesty had repealed a law (pass’d by our infamous Governor Denny) appointing our judges during good behaviour. The Remarker was then our agent and plenipotentiary at London, and either could not, or did not think it safe for him there to oppose that repeal; yet still this “faithful and dutiful subject,” (as he calls himself) resolves it to be among the list of our grievances, and unjust, that the proprietors, in obedience to the king’s determination, should “appoint judges during their pleasure.” Again, though it be expressly subversive of the royal prerogative and unconstitutional, for an assembly to claim the appointment of officers in the civil and executive part of government, or the sole disposition of the public money, accountable, as they are, only to themselves; nay tho’ his majesty has repealed a law, on this very account; yet this man has constantly taken advantage of his country’s distress, violently to repeat all these claims. By these means he has often endeavoured to deny the Governor even a voice in the disposition of the public money: and has got the nomination of the officers of the revenue, and even military officers, such as barrack-masters, &c. taken out of the hands of the King’s representative.
These are some of the dutiful exploits which our Remarker has performed; and tho’ he thought it his Interest to boast great loyalty, when he was setting out for England; yet his superiors there, to whom these things are well known, will be at no loss to form a right judgment concerning him. I could now proceed to give some striking Instances of his loyalty, extracted from his writing as a private man; in which he has treated his Majesty’s publick Boards, and royal Instructions, much in the same bitter and licentious manner, as he treats the powers of government here. “It is not,” says he,
   *Historical review of Pensylvania.
 “to be presumed that such as have been long accustomed to consider the colonies in general, as only so many dependencies on the Council-Board, the Board of Trade, and the Board of Customs; or as a hot-bed for causes, jobbs and other pecuniary emoluments, and bound as effectually by instructions as by laws, can be prevailed on to consider these patriot-rustics (of Pennsylvania) with any degree of respect.”

But having already exceeded the length I intended, I shall not take further notice of this man as a writer. It is however to be hoped that some person of more leisure may, for the sake of an abused Province, give a compleat account of his conduct ever since it was the misfortune of this country that he had any influence in it. There is ample room to shew how diametrically opposite his principles have been at different times; how he has paid servile court to all sides, deceived all, calumniated all! How he has been endeavouring, first with one party, then with another, to pave the way to his present attempt! what misrepresentations he has spread, and what ferments he has worked up for this purpose!
It might likewise be shewn, by what means, after his schemes had rendered him odious to every other society in the province, he has formed a party in one, by sowing divisions among them; and tho’ they have heretofore been thought remarkable for their sagacity and prudence, yet he has craftily drawn their young men into his measures; lessening the influence of the serious and considerate part of their body; and, under the mask of friendship, hurrying them on to that ruin, which he had before endeavoured to bring upon them, in open enmity.
This would furnish a character, not such as is given in the lapidary way, to which he has of late been accustomed; but such as will be preserved in the more lasting strokes of faithful history.
At present I shall conclude only with a sketch; and that he may not call it either “maiming or murdering”—I shall give part of it in his own drawing; and part of it in the drawing of a celebrated english poet. The reader may make the application where he pleases; for I cannot tell for whom the latter part was designed.
“Tho
   *See the Remarker’s historical review, page 274–5.
 soiled and disgraced, this Anti-Penn, this undertaker to subvert the building Penn had raised, is far from quiting the lists. On the contrary, he lies in wait with impatience for the verification of his own predictions-----Factions he has found means to form, both in the city and in several counties. Tools and implements of all kinds he has-----The prostitute writer, the whispering incendiary, the avowed desperado, surround him. The press he has made an outrageous use of; a cry he has raised; and, in miniature, the whole game of faction has been here played by him, &c.

“Paleness,
   *Churchill.
 not such as on his wings
The messenger of sickness brings,
But such as takes its coward rise,
From conscious baseness, conscious vice,
O’erspread his cheeks;—disdain and pride,
To upstart fortunes ever tied,
Scowl’d on his brow;—within his eye,
Insidious, lurking like a spy
To caution principled by fear,
Not daring open to appear,
Lodged covert mischief; passion hung
On his lip quivering; on his tongue
Fraud dwelt at large; within his breast
All that makes villain found a nest.”

